PER CURIAM.
Judgment and order affirmed, with costs. Held, that evidence tending to show the pecuniary circumstances of the next of kin at the time of the death of the plaintiff’s intestate is competent (see. Fowler v. Furnace Co., 41 App. Div. 84, 58 N. Y. Supp. 223, and cases cited); but, considering the amount of the verdict, the nature of the questions propounded, and all the circumstances, we think no reversible error was committed by the learned trial justice in excluding the evidence offered upon the subject. We have also considered the other questions discussed upon appellant’s brief, and find no reversible error therein.